     Case 3:21-cv-00051-L Document 3 Filed 01/28/21                Page 1 of 6 PageID 46



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MATTHEW JACOB CARTWRIGHT                             §
    Plaintiff                                        §
                                                     §
V.                                                   §
                                                     §
CHIPOTLE MEXICAN GRILL, INC. D/B/A                   §                 C.A. No. 3:21-cv-00051
CHIPOTLE MEXICAN GRILL #112, AND                     §
CHIPOTLE MEXICAN GRILL OF                            §
COLORADO, LLC,                                       §
    Defendants.                                      §

            DEFENDANTS’ ANSWER TO PLAINTIFF’S ORIGINAL PETITION

       Defendants Chipotle Mexican Grill, Inc. and Chipotle Mexican Grill of Colorado, LLC

(“Defendants”) file their Answer to Plaintiff’s Original Petition, and respectfully show:

                                               I.
                                            ANSWER

       Defendants respectfully plead pursuant to FED. R. CIV. P. 12(b)(6) that Plaintiff’s

Original Petition fails to state a claim upon which relief may be granted.

       In further answer, Defendants aver as follows:

       1.      The allegations in Paragraph 1 of Plaintiff’s Original Petition do not require an

               answer.

       2.      Defendants are without sufficient information or belief as to the allegations in

               Paragraph 2 of Plaintiff’s Original Petition.

       3.      Defendants admit the allegations of Paragraph 3 of Plaintiff’s Original Petition.

       4.      Defendants admit the allegations of Paragraph 4 of Plaintiff’s Original Petition.

       5.      The allegations in Paragraph 5 of Plaintiff’s Original Petition do not require an

               answer.
       Case 3:21-cv-00051-L Document 3 Filed 01/28/21                   Page 2 of 6 PageID 47



          6.         Defendants admit the allegations of Paragraph 6 of Plaintiff’s Original Petition.

          7.         Defendants admit the allegations of Paragraph 7 of Plaintiff’s Original Petition.

          8.         The allegations in Paragraph 8 of Plaintiff’s Original Petition do not require an

                     answer.

          9.         Defendants admit the allegations of Paragraph 9 of Plaintiff’s Original Petition.

          10.        With respect to Paragraph 10 of Plaintiff’s Original Petition, Defendants admit

                     that Plaintiff was a customer at the Chipotle store #112 located at 118 East John

                     Carpenter Freeway, Suite 160, Irving, Dallas County, Texas 75062, on November

                     23, 2018. Defendants deny the remaining allegations in Paragraph 10 of

                     Plaintiff’s Original Petition.

          11.        Defendants admit they owe their customers a duty of care; however, Defendants

                     deny the remaining allegations in Paragraph 11 of Plaintiff’s Original Petition.

          12.        Defendants deny the allegations in Paragraph 12 of Plaintiff’s Original Petition.

          13.        With respect to Paragraph 13 of Plaintiff’s Original Petition, Defendants admit

                     that at the time of the incident which makes the basis of this lawsuit, Defendant

                     Chipotle Mexican Grill, Inc. was the owner, operator, and/or the manager of the

                     premises located at 118 East John Carpenter Freeway, Suite 160, Irving, Dallas

                     County, Texas 75062.

          14.        Defendants admit the allegations of Paragraph 14 of Plaintiff’s Original Petition.

          15.        Defendants deny the allegations in Paragraph 15 of Plaintiff’s Original Petition.

          16.        Defendants deny the allegations in Paragraph 16 of Plaintiff’s Original Petition.

          17.        Defendants admit they owe their customers a duty of care; however, Defendants

                     deny the remaining allegations in Paragraph 17 of Plaintiff’s Original Petition.



                                                      -2-
I:\SSR\Cartwright vs. Chipotle/060-016
       Case 3:21-cv-00051-L Document 3 Filed 01/28/21                   Page 3 of 6 PageID 48



          18.        Defendants deny the allegations in Paragraph 18 of Plaintiff’s Original Petition.

          19.        Defendants deny the allegations in Paragraph 19 of Plaintiff’s Original Petition.

          20.        Defendants deny the allegations in Paragraph 20 of Plaintiff’s Original Petition.

          21.        Defendants deny the allegations in Paragraph 21 of Plaintiff’s Original Petition.

          22.        The statements in Paragraph 22 of Plaintiff’s Original Petition are not allegations

                     but are discovery requests, and therefore do not require an answer.

          23.        The statements in Paragraph 23 of Plaintiff’s Original Petition are not allegations

                     but are discovery requests, and therefore do not require an answer.

          24.        The statements in Paragraph 24 of Plaintiff’s Original Petition do not require an

                     answer.

          25.        The statements in Paragraph 25 of Plaintiff’s Original Petition do not require an

                     answer.

          26.        Defendants are without sufficient information or belief as to the allegations in

                     Paragraph 26 of Plaintiff’s Original Petition.

          27.        The statements in Paragraph 27 of Plaintiff’s Original Petition do not require an

                     answer.

          28.        The statements in Paragraph 28 of Plaintiff’s Original Petition do not require an

                     answer.

                                                  II.
                                         AFFIRMATIVE DEFENSES

          Having answered the allegations of Plaintiff’s Original Petition and having denied any

liability whatsoever, Defendants further deny any allegations that have not been expressly

admitted and, without assuming the burden of proof where it otherwise rests with Plaintiff,




                                                     -3-
I:\SSR\Cartwright vs. Chipotle/060-016
       Case 3:21-cv-00051-L Document 3 Filed 01/28/21                     Page 4 of 6 PageID 49



Defendants further plead the following defenses to all claims alleged in Plaintiff’s Original

Petition:

          1.         Defendants affirmatively allege that if Plaintiff was injured as alleged, such

injuries were solely the result of Plaintiff’s negligence, which was a proximate cause, in whole or

in part, of Plaintiff’s injuries, if any.

          2.         Defendants affirmatively allege that if Plaintiff was injured as alleged, Plaintiff’s

injuries were caused, in whole or in part, by a third-party for whom Defendants have no

responsibility.

          3.         Defendants affirmatively allege that Plaintiff’s injuries, if any, are the result of a

pre-existing condition.

          4.         Defendants affirmatively allege that Plaintiff failed to mitigate his damages.

          5.         Defendants affirmatively allege that Plaintiff’s alleged injuries are attributable to

a new, independent, and/or superseding cause, and were therefore not proximately caused by any

act or omission by Defendants.

          6.         Defendants seeks apportionment of fault among all parties, including responsible

third parties, pursuant to Chapter 33 of the Texas Civil Practice and Remedies Code.

          7.         Defendants assert that Plaintiff’s claimed medical expenses should be reduced to

the amount actually paid by or incurred on behalf of Plaintiff pursuant to Texas Civil Practice

and Remedies Code Section 41.0105.

          8.         Defendants assert that Plaintiff’s alleged medical expenses and damages are not

reasonable and necessary and were not proximately caused by any act or omission by

Defendants.




                                                      -4-
I:\SSR\Cartwright vs. Chipotle/060-016
     Case 3:21-cv-00051-L Document 3 Filed 01/28/21                Page 5 of 6 PageID 50



       9.      To the extent plead or sought by Plaintiff, if at all, Defendants affirmatively plead

the defense set forth in Texas Civil Practice and Remedies Code Section 18.091, requiring

Plaintiff to prove Plaintiff’s loss of earnings and/or loss of earning capacity in the form which

represents Plaintiff’s net loss after reduction for income tax payments or unpaid tax liability on

said loss of earnings claim pursuant to any federal income tax law. Texas Civil Practice and

Remedies Code, Section 18.091. Additionally, Defendants request the Court to instruct the jury

as to whether any recovery for compensatory damages sought by the Plaintiff, if any, is subject

to federal or state income taxes.

       10.     Defendants affirmatively allege that Plaintiff's alleged injuries were a result of a

pre-existing medical condition or were the result of the natural and ordinary diseases and

illnesses of life, which bear no connection to Defendant Chipotle and/or its products.

       11.     Upon information and belief, some or all of Plaintiff's injuries and damages, if

any, are the result of Plaintiff's failure to follow reasonable medical advice and instructions of

attending doctors and other health care providers.

       12.     During all relevant times, Defendant had in place effective policies and

procedures to prevent foodborne illness in its restaurants. Any actions contrary to these policies

or contrary to Defendant’s good faith efforts to comply with applicable laws were done without

Defendant’s consent or authorization.

                                             III.
                                        JURY DEMAND

       Defendant demands a trial by jury in this action.

       WHEREFORE, Defendants Chipotle Mexican Grill, Inc. and Chipotle Mexican Grill of

Colorado, LLC, respectfully pray that this Court determine and adjudge that:

       1.      Plaintiff take nothing by way of damages;

       2.      Defendants be awarded costs; and
      Case 3:21-cv-00051-L Document 3 Filed 01/28/21               Page 6 of 6 PageID 51



         3.      Defendants be awarded such other and further relief as this Court deems just and

                 proper.

                                       Respectfully submitted,

                                       THOMPSON & REILLEY, P.C.

                                       By:     /s/ Steven S. Reilley
                                              Steven S. Reilley
                                              State Bar No. 00791502
                                              sreilley@thompsonreilley.com
                                              Peter Thompson
                                              State Bar No. 19898300
                                              pthompson@thompsonreilley.com
                                              1021 Main Street, Suite 1950
                                              Houston, Texas 77002
                                              Telephone:      (713) 658-0880
                                              Facsimile:      (713) 658-0330

                                       ATTORNEYS FOR DEFENDANTS CHIPOTLE MEXICAN GRILL,
                                       INC. AND CHIPOTLE MEXICAN GRILL OF COLORADO, LLC



                                 CERTIFICATE OF SERVICE

        I certify that on January 28, 2021, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which sends notification of such filing to anyone able to accept
electronic filing.



                                                          /s/ Peter Thompson
                                                              Peter Thompson




                                                -6-
G:\SSR\060-011
